Mr. Presiding Justice Carnes delivered the opinion of the court. 2. Instructions, § 159*—when instructions construed as series. A series of instructions is to he read as a whole. 3. Instructions, § 160*-—when had instruction cured hy other instructions. A had instruction may he explained and cured by other 'instructions of a series, unless a verdict is directed on the faulty one. 4. Assignments, § 31*—when assignee may recover on contract. A person cannot recover as the assignee of a contract, in an action not brought in the name of the assignor, where he does not bring himself within section 18 of the Practice Act (J. & A. If 8555).